The point is made in the petition that the judgment of this court should have been that the order appealed from, in so far as it affected the defendants who were duly served with summons as well as those not served, but who made a general appearance in the proceedings on the motion to vacate the judgment, be reversed. It is asked that the judgment of this court be so modified as to conform to that suggestion.
As counsel for appellants suggest in the petition, the order vacating the judgment is rather ambiguous. All the defendants joined in the motion to vacate the judgment. The order of the court reads as follows: "The motion to set aside the judgment and default of Petaluma Transportation Company is granted."
While the order is, as stated, ambiguous or uncertain in that there is nothing therein expressly indicating what disposition was made of the motion as to the defendants other than the Petaluma Transportation Company, it would nevertheless seem to follow, by implication, from the language of the order, that the motion was denied as to said other defendants. Still the court might not have acted at all on the motion in so far as it affected the defendants other than the Petaluma Transportation Company. In the opinion filed in this court herein, the *Page 375 
concluding words were: "We think the court made no error in granting the motion as to the Petaluma Transportation Company, and the order is, therefore, affirmed." Counsel declare that this language still leaves in the air the question whether the order as to the other defendants is reversed or affirmed. This contention is doubtless possessed of merit, but the fault is not with this court, for the judgment here is as broad as the order appealed from, and we know of no authority or principle which would justify a court of appeal in going beyond the scope of an order or judgment from which an appeal is taken and reviewing matters as to which there is absolute silence in the record.
If the trial court failed to dispose of the motion, in so far as it applied to the defendants, Meads, Doe, Cox and Ray, it was no doubt an oversight, which should, of course, be rectified. The parties are entitled to have the motion as to all the defendants who participated therein directly and clearly acted upon by the court below. But, as stated, we cannot see our way clear to reverse or affirm or modify or in any way interfere with an order, where as here, we are by its ambiguity led into a state of uncertainty as to its scope and effect, or whether, indeed, any order in this case as to Meads, Cox, Doe and Ray was made at all.
It is needless to here suggest that it necessarily follows from the views expressed in the original opinion that the motion as to the defendants other than the Petaluma Transportation Company should not have been granted by the court below.
With regard to the question whether the Petaluma Transportation Company was made a party to the action, we adhere to the views ventured in our former opinion.
The petition is denied.
Chipman, P. J., and Burnett, J., concurred. *Page 376